DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on February 14, 2022 has been entered and made of record.

Information Disclosure Statement
The information disclosure statement filed February 14, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (Ref. cite no. 13 under Foreign Patent Documents is missing from the record); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “in substantially real-time” in claims 1 and 13 is a relative term which renders the claim indefinite. The term “in substantially real-time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “analysing medical images in substantially real-time” is not defined in the specification in a time relative manner. There is no disclosure as to what constitutes a substantially real-time analyzing of medical images with respect to time. Thus, indefinite for these reasons.  Claims 2-12 and 18 depend upon claim 1, claims 14-16 depend upon claim 13.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “medical imaging device”, “processing unit” and “output viewer” in claims 13 and 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5-7, 12-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Podilchuk et al. (U.S. Pub. No. 2017/0200266) in view of Menechelli et al. (“Automatic breast tissue density estimation scheme in digital mammography images,” Proc. SPIE 10136, Medical Imaging 2017: Image Perception, Observer Performance, and Technology Assessment, 10 March 2017, pp. 1-11).
Aspects of the present inventive concept provide a system and method that utilizes a Computer-Assisted Diagnosis (CAD) lesion software application on a computing device”, Paragraph [0064])/a non-transitory computer program product (i.e., Paragraph [0048]) comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method comprising:
receiving one or more medical images (i.e., “The PACS server 26 may comprise a system for digital storage, transmission, and retrieval of medical images such as radiology images”, Paragraph [0070]);
analysing said one or more medical images to determine one or more characteristics using one or more trained machine learning models (i.e., “The CAD system 20 of the present inventive concept is operable to provide machine training, or machine learning that improves an ability of a user of the CAD system 20 to identify and/or characterize regions of suspicion within a medical image”, Paragraph [0109])
generating output data based on the determined one or more characteristics (i.e., “At least one of the outputs of the CAD system 20 may be an image with highlights in areas of the ROI having a strong impact on the recommended clinical decision, as compared with other areas, e.g., of the ROI and/or surrounding the ROI”, Paragraph [0113]),
wherein the output data is indicative of a requirement to obtain one or more additional medical tests (i.e., “A prepopulated shape, orientation, and/or putative BIRAD bucket category or category bucket may be returned to the clinician. A bucket, in this context, may refer to a plurality of classes or categories of a BI RAD lexicon. An example of a BI-RAD category bucket might be two buckets where one encompasses BI-RADS categories 1, 2, and 3 and the second bucket consists of BI-RADS categories 4 and 5. The first bucket indicates a biopsy is not recommended whereas the second bucket indicates that a biopsy is in fact recommended …”, Paragraph [0065]; and Paragraphs [0085]-[0093]).
However, Podilchuk et al. does not explicitly disclose wherein the step of analysing and determining comprises identifying tissue type and density category; and further wherein the output data is based on at least the identified tissue type.
Menechelli et al. teaches analysing said one or more medical images (i.e., Input image, Figure 1, 2. MATERIALS AND METHODS, p. 2) to determine one or more characteristics (i.e., “isolated regions (i.e., ROIs) were firstly evaluated regarding breast tissue, which implies to determine the predominant density in each region”, 2.1. Breast subdivision and ROIs classification, p. 3) using one or more trained machine learning models (i.e., “Features selected by Gaussian distribution analysis (autocorrelation and sum variance) to separate ROIs into 4 categories as stated by the BI-RADS® were extracted from each one and submitted as input to a MLP artificial neural network, with a feed-forward topology”, 2.3. Classification by MLP artificial network, p. 5),
wherein the step of analysing and determining comprises identifying tissue type and density category (i.e., “From the Gaussian distribution analysis, autocorrelation and sum variance were verified as the best features to discriminate ROIs into the BI-RADS® 4 categories of density scale”, 3. RESULTS, p. 6; and “Classification of breast sub regions contributed to a mapping with more detailing of the breast density. Thus, adjacent areas to a given structure can be helpful in identifying the type of breast tissue where such a structure is inserted”, 4. DISCUSSION, p. 10); and
generating output data based on the determined one or more characteristics (i.e., Figure 6, 2.3. Classification by MLP artificial neural network, pp. 5-6),
further wherein the output data is based on at least the identified tissue type (i.e., “Classification of breast sub regions contributed to a mapping with more detailing of the breast density. Thus, adjacent areas to a given structure can be helpful in identifying the type of breast tissue where such a structure is inserted”, 4. DISCUSSION, p. 10) and density category (i.e., “From the Gaussian distribution analysis, autocorrelation and sum variance were verified as the best features to discriminate ROIs into the BI-RADS® 4 categories of density scale”, 3. RESULTS, p. 6).
Podilchuk et al. and Menechelli et al. are combinable because they are from the field of digital image processing for medical imaging diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Podilchuk et al. by incorporating the identifying of tissue type and density category, and generating output data that is based on at least the identified tissue type.
The suggestion/motivation for doing so would have been to increase classification accuracy when interpreting mammography images.
Therefore, it would have been obvious to combine Podilchuk et al. with Menechelli et al. to obtain the invention as specified in claims 1 and 18.

… a biopsy is in fact recommended”, Paragraph [0065]).

As to claim 4, Podilchuk et al. teaches wherein the one or more trained machine learning models comprise convolutional neural networks (i.e., “Many different classifiers could also be used in the system, such as Neural Networks, Hidden Markov Models (HMMs), Random forests, and support vector Machines (SVM), and the like. Several modern classifiers such as convolutional neural networks can be utilized that learn their own features from the raw pixel data and use a cost function which can also be weighted in the manner described for the present inventive concept”, Paragraph [0109]).

As to claim 5, Menechelli et al. teaches wherein the step of analysing and determining comprises segmenting one or more anatomical regions (i.e., “The breast segmentation is performed automatically by the technics described in [20], using a global threshold, proposed by Pun’s entropy [21]”, 2. MATERIALS AND METHODS, p. 3).

As to claim 6, Menechelli et al. teaches wherein the output data further comprises overlay data indicating a segmentation outline and/or probability masks showing one or more locations of one or more segmented regions (i.e., Figure 2, 2. MATERIALS AND METHODS, p. 3).
An example of a BI-RAD category bucket might be two buckets where one encompasses BI-RADS categories 1, 2, and 3 and the second bucket consists of BI-RADS categories 4 and 5. The first bucket indicates a biopsy is not recommended whereas the second bucket indicates that a biopsy is in fact recommended”, Paragraph [0065]).

As to claim 12, Podilchuk et al. teaches wherein the one or more medical images and the one or more additional medical images comprise the use of digital imaging and communications in medicine, DICOM, files (i.e., Paragraphs [0072], [0074] and [0075]).

As to claim 13, Podilchuk et al. teaches a system for analysing medical images (i.e., “Aspects of the present inventive concept provide a system and method that utilizes a Computer-Assisted Diagnosis (CAD) lesion software application on a computing device”, Paragraph [0064]) in substantially real-time, the system comprising:
a medical imaging device (i.e., “PACS server 26 may comprise software and hardware components which directly interface with imaging modalities”, Paragraph [0070]);
a picture archiving communication system (PACS) (i.e., “The PACS server 26 may comprise a system for digital storage, transmission, and retrieval of medical images such as radiology images”, Paragraph [0070]); and
CAD web and processing server 28”, Paragraph [0071])
analyse the one or more medical images on the PACS to identify at least a density category (i.e., “An example of a BI-RAD category bucket might be two buckets where one encompasses BI-RADS categories 1, 2, and 3 and the second bucket consists of BI-RADS categories 4 and 5. The first bucket indicates a biopsy is not recommended whereas the second bucket indicates that a biopsy is in fact recommended”, Paragraph [0065]) using one or more trained machine learning models (i.e., “CAD lesion application 12 may return a set of prepopulated lesions characteristics and BIRADs bucket grading which can then be updated with additional descriptors by the clinician and then finalized for storage as an addendum to the series of images in the PACS server 26”, Paragraph [0073]; and “The CAD system 20 of the present inventive concept is operable to provide machine training, or machine learning that improves an ability of a user of the CAD system 20 to identify and/or characterize regions of suspicion within a medical image”, Paragraph [0109]), and
generate output data that is indicative of a requirement to obtain one or more additional medical tests (i.e., “A prepopulated shape, orientation, and/or putative BIRAD bucket category or category bucket may be returned to the clinician. A bucket, in this context, may refer to a plurality of classes or categories of a BI RAD lexicon. An example of a BI-RAD category bucket might be two buckets where one encompasses BI-RADS categories 1, 2, and 3 and the second bucket consists of BI-RADS categories 4 and 5. The first bucket indicates a biopsy is not recommended whereas the second bucket indicates that a biopsy is in fact recommended …”, Paragraph [0065]; At least one of the outputs of the CAD system 20 may be an image with highlights in areas of the ROI having a strong impact on the recommended clinical decision, as compared with other areas, e.g., of the ROI and/or surrounding the ROI”, Paragraph [0113]).
However, Podilchuk et al. does not explicitly disclose the processing unit configured to identify both, at least a tissue type and a density category, and generate output data based on at least the identified tissue type and density category.
Menechelli et al. teaches analysing said the one or more medical images (i.e., Input image, Figure 1, 2. MATERIALS AND METHODS, p. 2) to identify at least a tissue type and a density category (i.e., “isolated regions (i.e., ROIs) were firstly evaluated regarding breast tissue, which implies to determine the predominant density in each region”, 2.1. Breast subdivision and ROIs classification, p. 3; “From the Gaussian distribution analysis, autocorrelation and sum variance were verified as the best features to discriminate ROIs into the BI-RADS® 4 categories of density scale”, 3. RESULTS, p. 6; and “Classification of breast sub regions contributed to a mapping with more detailing of the breast density. Thus, adjacent areas to a given structure can be helpful in identifying the type of breast tissue where such a structure is inserted”, 4. DISCUSSION, p. 10) using one or more trained machine learning models (i.e., “Features selected by Gaussian distribution analysis (autocorrelation and sum variance) to separate ROIs into 4 categories as stated by the BI-RADS® were extracted from each one and submitted as input to a MLP artificial neural network, with a feed-forward topology”, 2.3. Classification by MLP artificial network, p. 5), and
2.3. Classification by MLP artificial neural network, pp. 5-6; “From the Gaussian distribution analysis, autocorrelation and sum variance were verified as the best features to discriminate ROIs into the BI-RADS® 4 categories of density scale”, 3. RESULTS, p. 6; and “Classification of breast sub regions contributed to a mapping with more detailing of the breast density. Thus, adjacent areas to a given structure can be helpful in identifying the type of breast tissue where such a structure is inserted”, 4. DISCUSSION, p. 10).
Therefore, in view of Menechelli et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Podilchuk et al. by incorporating the analysis to identify both, at least a tissue type and a density category, and to generate output data based on at least the identified tissue type and density category, in order to increase classification accuracy when interpreting mammography images.

As to claim 14, Podilchuk et al. teaches an output viewer operable to display the output data (i.e., “The radiology workstation 22 may comprise at least one high-definition monitor”, Paragraph [0069]; and Paragraph [0110]).

As to claim 16, Podilchuk et al. teaches wherein the processing unit is located remotely and is accessible via a communications channel (i.e., “The CAD web and processing server 28 may communicate with the radiology workstation 22 via a network using the DICOM web viewer access 24.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Podilchuk et al. in view of Menechelli et al. as applied to claim 1 above, and further in view of Laserson (U.S. Pub. No. 2019/0340763).  The teachings of Podilchuk et al. and Menechelli et al. have been discussed above.
As to claim 3, Podilchuk et al. and Menechelli et al. do not explicitly disclose wherein the one or more medical images comprises one or more mammographic or X-ray scans.
Laserson teaches the one or more medical images comprises one or more mammographic or X-ray scans (See for example, Paragraph [0081]).
 Podilchuk et al., Menechelli et al. and Laserson are combinable because they are from the field digital image processing for medical imaging diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Podilchuk et al. and Menechelli et al. by incorporating the one or more medical images comprises one or more mammographic or X-ray scans.
The suggestion/motivation for doing so would have been to identify relevant features for analysis.
Therefore, it would have been obvious to combine Laserson with Podilchuk et al. and Menechelli et al. to obtain the invention as specified in claim 3.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Podilchuk et al. in view of Menechelli et al. as applied to claims 1 and 5 above, and Mahrooghy et al. (U.S. Pub. No. 2021/0035296).  The teachings of Podilchuk et al. and Menechelli et al. have been discussed above.
As to claim 8, Podilchuk et al. and Menechelli et al. do not explicitly disclose wherein the step of analysing and determining comprises automatically identifying one or more anomalous regions in the one or more medical images.
Mahrooghy et al. teaches the step of analysing and determining comprises automatically identifying one or more anomalous regions in the one or more medical images (See for example, “The systems and methods described herein may use machine learning algorithms for training classification models and/or making classifications (e.g., for labeling benign and malignant breast tissue in images from different imaging modalities. Machine learning algorithms herein may learn from and make classification on unknown data,” Paragraph [0262]).
Podilchuk et al., Menechelli et al. and Mahrooghy et al. are combinable because they are from the field of digital image processing for medical imaging diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Podilchuk et al. and Menechelli et al. by incorporating the automatically identifying of one or more anomalous regions in the one or more medical images.
The suggestion/motivation for doing so would have been to improve the identification of lesions in a tissue.
Therefore, it would have been obvious to combine Mahrooghy et al. with Podilchuk et al. and Menechelli et al. to obtain the invention as specified in claim 8.


Mahrooghy et al. teaches the step of analysing and determining comprises identifying and distinguishing between a malignant lesion and/or a benign lesion and/or typical lesion (i.e., Paragraph [0303]; and “The prognostic parameters may be used within a classifier model in order to classify, predict, or otherwise characterize the region of interest. The analysis may predict whether the region of interest may be a cancerous mass, a benign fibroadenoma, a cyst, another benign finding, an unidentifiable mass (for example, there may be no finding), or any suitable characterization or classification,” Paragraph [0308]).
Therefore, in view of Mahrooghy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Podilchuk et al. and Menechelli et al. by incorporating the identifying and distinguishing between a malignant lesion and/or a benign lesion and/or typical lesion, in order to improve the identification of lesions in a tissue.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Podilchuk et al. in view of Menechelli et al. and Mahrooghy et al. as applied to claim 9 above, and further in view of Miller et al. (U.S. Pub. No. 2009/0118640).  The teachings of Podilchuk et al., Menechelli et al. and Mahrooghy et al. have been discussed above.
As to claim 10, Podilchuk et al., Menechelli et al. and Mahrooghy et al. do not explicitly disclose wherein the output data further comprises overlay data indicating a probability mask for the one or more lesions.
Miller et al. teaches the output data further comprises overlay data indicating a probability mask for the one or more lesions (i.e., “The apparatus loads the statistical mapping data and overlays it onto the current patient organ such that the statistical probability of cancer is represented by colored areas in the organ volume,” Paragraph [0075]).
Podilchuk et al., Menechelli et al., Mahrooghy et al. and Miller et al. are combinable because they are from the field of digital image processing for medical imaging diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Podilchuk et al., Menechelli et al. and Mahrooghy et al. by incorporating the output data comprises overlay data indicating a probability mask for the one or more lesions.
The suggestion/motivation for doing so would have been to facilitate viewing of the identified lesions.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Podilchuk et al. Menechelli et al. in view of as applied to claim 1 above, and further in view of Lao (U.S. Pub. No. 2012/0099771).  The teachings of Podilchuk et al. and Menechelli et al. have been discussed above.
As to claim 11, Podilchuk et al. and Menechelli et al. do not explicitly disclose wherein the step of analysing and determining comprises identifying architectural distortion.
Lao teaches the step of analysing and determining comprises identifying architectural distortion (i.e., “A feature extraction step 1600 then extracts architectural distortion features. A display step 1800 displays the identified architectural distortion features for a diagnostician or other viewer. The display may highlight the architectural distortion feature in any of a number of ways, including outlining, use of a color, or use of a particular symbol, for example”, Paragraph [0035]).
Podilchuk et al., Menechelli et al. and Lao are combinable because they are from the field of digital image processing for medical imaging diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Podilchuk et al. and Menechelli et al. by incorporating the identifying of architectural distortion.

Therefore, it would have been obvious to combine Lao with Podilchuk et al. and Menechelli et al. to obtain the invention as specified in claim 11.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Podilchuk et al. in view of Menechelli et al. as applied to claim 13 above, and further in view of Ghouti et al. (U.S. Pub. No. 2016/0314579).  The teachings of Podilchuk et al. and Menechelli et al. have been discussed above.
As to claim 15, Podilchuk et al. and Menechelli et al. do not explicitly disclose wherein the processing unit is integrated with the medical imaging device.
	Ghouti et al. teaches the processing unit is integrated with the medical imaging device (See for example, “CPU 901”, Paragraph [0054]; and “imaging device 933”, Paragraph [0053]).
Podilchuk et al., Menechelli et al. and Ghouti et al. are combinable because they are from the field of digital image processing for medical imaging diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Podilchuk et al. and Menechelli et al. by incorporating the processing unit is integrated with the medical imaging device.
The suggestion/motivation for doing so would have been to mitigate subjectivity introduced by manual processes carried out by radiologists.


Response to Arguments
Drawings
With respect to the drawings, Applicant has amended the specification in order to include the missing reference characters.  Therefore, the objections have been withdrawn.
Claim Objections
With respect to claims 6 and 12, Applicant has amended the claims in order to correct for minor informalities.  Therefore, the objections have been withdrawn.

Claim Rejections - 35 USC § 101
With respect to claim 18, Applicant has amended the claim in order to recite statutory subject matter.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
With respect to claim 8, Applicant has amended the claim in order to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Therefore, the rejection has been withdrawn.

With respect to claim 13, Applicant has amended the claim in order to comply with 35 USC § 112(a).  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
With respect to claims 1-6 and 18, Applicant’s arguments (Remarks dated February 14, 2022, pages 8-9) have been fully considered and they are persuasive.  Therefore, the previous ground(s) of rejection have been withdrawn.  However, upon further consideration and search a new ground(s) of rejection is made in view of Podilchuk et al., Menechelli et al., Laserson, Mahrooghy et al., Miller et al., Lao and Ghouti et al. (Refer to Claim Rejections - 35 USC § 103 Section above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664